Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 12/10/2020, and the Petition Decision from 04/19/2021:
Claims 1-30 have been examined.
Claims 1-2, 5 and 7-30 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Applicant’s Specification does not assign or suggest a particular definition to the term “dynamically [adjusting the flight plan]” or otherwise indicate that this term “dynamically” is used in a manner other than its ordinary and customary meaning.  Therefore, in determining the ordinary and customary meaning of the claim term “dynamically” as viewed by a person of ordinary skill in the art, it is appropriate to consult a general dictionary definition of the word “dynamically” for guidance.  Comaper Corp. v. Antec, Inc., 596 F.3d 1343, 1348 (Fed. Cir. 2010).
The ordinary meaning of the word “dynamically” includes “… in a way that is continuously changing or developing as a situation changes.”  
*https://dictionary.cambridge.org/us/dictionary/english/dynamically (*last visited 04/27/2021).
Therefore, for the purpose of this examination, the term/limitation/feature “dynamically adjusting the flight plan” will be interpreted as “adjusting the flight plan,” because the claimed and/or specified unmanned aerial vehicle (UAV) is changing or developing, as a situation changes, its motion, continuously, in order to adjust its flight plan in order to avoid areas of high heat.  

Claim Objections
1.	Claims 2-4, 6 and 9-10 objected to because of the following informalities: it is recommended to re-write the preambles of claims 2-4, 6 and 9-10, so the preambles are read as the following: “[t]he system of claim 1, wherein the operations are further comprising: …,” or “[t]he system of claim 1, wherein the comprise: …,” similar to how the preambles of amended claims 5 and 7-8 are written. Appropriate correction is required.
2.	Claims 22-24, 26 and 29-30 objected to because of the following informalities: it is recommended to re-write the preambles of claims 22-24, 26 and 29-30, so the preambles are read as the following: “[t]he non-transitory computer storage medium of claim 21, wherein the operations are further comprising: …,” or “[t]he non-transitory computer storage medium of claim 21, wherein the operations further comprise: …,” similar to how the preambles of amended claims 25 and 27-28 are written. Appropriate correction is required.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-10 and 18 from the previous Office Action.
2.	Applicant’s amendments have overcome the 112(d) or 112 4th paragraph rejections to claims 12-20 and 22-30 from the previous Office Action.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.1	Claims 5, 7-8, 25 and 27-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
3.1.1	Claims 5, 7-8, 25 and 27-28 recite the limitation "… wherein navigating the UAV according to the flight plan comprises:…," in the preambles of the claims, which is unclear whether this is the same “navigating the UAV according to the flight plan” that is being claimed in independent claims 1 and 21 that dependent claims 5, 7-8, 25 and 27-28 depend correspondingly, or this is “navigating the UAV according to the flight plan” different from the “navigating the UAV according to the flight plan” that is being claimed in 
For the purpose of this examination, it will be interpreted this is the same “navigating the UAV according to the flight plan” that is being claimed in independent claims 1 and 21 that dependent claims 5, 7-8, 25 and 27-28 depend correspondingly.
Hence it is suggested the corresponding limitation/feature: "… wherein navigating the UAV according to the flight plan comprises…" in the preambles of the claims 5, 7-8, 25 and 27-28, be rewritten as the following: "… wherein the navigating the UAV according to the flight plan comprises…"	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-7, 9-17, 19-20-27 and 29-30 rejected under 35 U.S.C. 103 as being unpatentable over Chukka (US Pat. No.: 9439092B1) in view of Levien (Pub. No.: US 2014/0303884A).
As per claims 1, 11 and 21, Chukka discloses through the invention a system/method comprising one or more processors, and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, that cause a performance of operations comprising: 
navigating an unmanned aerial vehicle (UAV) according to a flight plan; while navigating the UAV according to the flight plan, periodically monitoring ambient temperature external to the UAV (see the entire document, in particular in fig. 2-3, c2, lines 32-51 – teaching  use of an unmanned aerial vehicle ( UAV), commonly referred to as a drone, to inspect remote cell sites and collect detailed heat data that indicates an amount of heat emitted (e.g., temperature) by one or more components of a cell tower at the remote cell site; the detailed heat data that may be analyzed to detect impaired function of cell tower components such as an antenna, a radio, and/or a connector, also known as a jumper, located on or within the cell tower; antennae, radios, and cable connectors that may be placed at or near the peak of a cell tower; antennae generally located at or near the peak or other highest point of a cell tower structure; accordingly, a UAV that may be directed to fly around the cell tower, including the peak, in order to detect and collect detailed heat information; the UAV that may easily pilot itself around the peak of the cell tower to collect detailed heat data; in fig. 2-3, c4, lines 4-64 – teaching computer-readable storage media that provides for a method that includes initiating inspection of a cell site by sending instructions for an unmanned aerial vehicle to collect real-time heat signature information that indicates an amount of heat emitted at the cell site; in claim 
storing a plurality of temperature values and respective geospatial locations of where the ambient temperature was monitored (see the entire document, in particular in fig. 2-3, c15, lines 27-67 – teaching use of previously collected heat signature information (e.g., historical heat signature information) that is specific to the cell site and/or a particular component of the cell site; referencing a heat map that is specific to the remote cell site; a heat map that may generally describe historical heat signature information for one or more components of the remote cell site; the heat map that may include separate and distinct heat measurements for each individual component at a cell site; the heat map that may include a heat measurement of at least one antenna, at least one radio, and at least one cable connector that were collected previously in time; the heat map that may include a series of heat measurements taken over a period of time; a heat map that may include an average heat measurement for one or more components of a cell site based on multiple aerial inspections performed by a UAV; a heat map that may be a composite heat map of the remote cell site that indicates heat measurement patterns for one or more components of the cell site such that the composite reveals information regarding heat measurements that indicate traffic load, time of day, day of the year, and other factors, in some embodiments).
Chukka does not explicitly disclose through the invention, or is missing dynamically adjusting the flight plan to avoid areas of high heat indicated the plurality of temperature values and respective geospatial locations; and responsive to the adjusting, navigating the UAV according to the adjusted flight plan. 
However, Levien teaches through the invention (see the entire document), and in particular in fig. 9a, Para [0094-0095, 0010-0101], at least one unoccupied flying vehicle (UFV) that may prepare the at least one plan for the at least one flight path for the UFV based at least partially on one or more areas having at least one heat signature (e.g., a UAV that may make a flight control decision to steer away from 
The examiner finds that the above, in particular “at least one map to ascertain at least one three-dimensional representation of one or more hazards” and “consulting at least one map to adjust at least one flight path of the UFV,” in the Levien reference, teaches on areas of high heat values as indicated in the heat map, meaning “respective geospatial locations,” along with “navigating the UAV according to the adjusted flight plan, in response to adjusting the flight plan” in the instant application.
Levien further teaches through the invention (see the entire document), and in particular in fig. 7d, Para [0070], claim 25, example but not limitation of schematic diagram 700D that may include at least one UFV 102, at least one motivation 708, at least one automated hazard handling routine 710, at least one detection 712, or at least one activation 714, at least one map 754, at least one flight path 756, at least one three-dimensional representation 758, at least one controlled descent 760, at least one broadcast 762, at least one maneuverability quality 764, at least one plan 766, at least one governmental constraint 768, at least one populated area 770, or at least one heat signature 772; claimed subject matter that, however, is not limited to any particular described embodiments, implementations, examples, etc.; preparing the at least one plan for the at least one flight path for the UFV based at least partially on one or more areas having at least one heat signature.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chukka by incorporating, applying and utilizing the above steps, technique and features as taught by Levien. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to automatically handle hazard routine activation for at least one machine, such as an unoccupied flying vehicle (UFV), by (i) detecting at least one motivation to activate at least one automated hazard handling routine of the UFV; or (ii) activating at least one automated hazard handling routine of the UFV based at least partially on at least one motivation (see the entire Levien document, particularly abstract).

As per claims 2, 12 and 22, Chukka further discloses through the invention obtaining a heat map corresponding to an area around a target object (see the entire document, in particular in fig. 2-3, c4, lines 4-64, c15, lines 27-67).  
Chukka does not explicitly disclose or is missing flight plan that is dynamically adjusted based on high heat values as indicated in the heat map. 
However, Levien teaches through the invention (see the entire document), and in particular in fig. 9a, Para [0094-0095, 0010-0101], at least one unoccupied flying vehicle (UFV) that may prepare the at least one plan for the at least one flight path for the UFV based at least partially on one or more areas having at least one heat signature (e.g., a UAV that may make a flight control decision to steer away from an area that registers heat above a certain level or that registers heat greater than a threshold differential from surround heat levels as detectable via an onboard infrared sensor); an operation 910 that may be directed at least partially to wherein the activating the at least one automated hazard handling routine of the UFV based at least partially on the at least one motivation (of operation 804) includes consulting at least one map to adjust at least one flight path of the UFV;  an operation 912 that may be directed at least partially to wherein the consulting at least one map to adjust at least one flight path of the UFV (of operation 910) includes inspecting the at least one map to ascertain at least one three-dimensional representation of one or more hazards to adjust the at least one flight path of the UFV; claimed subject matter that however is not limited to any particular described embodiments, implementations, examples, etc.; at least one UFV 
The examiner finds that the above, in particular “at least one map to ascertain at least one three-dimensional representation of one or more hazards” and “consulting at least one map to adjust at least one flight path of the UFV,” in the Levien reference, teaches on areas of high heat values as indicated in the heat map, meaning “respective geospatial locations,” along with “navigating the UAV according to the adjusted flight plan, in response to adjusting the flight plan” in the instant application.
Levien further teaches through the invention (see the entire document), and in particular in fig. 7d, Para [0070], claim 25, example but not limitation of schematic diagram 700D that may include at least one UFV 102, at least one motivation 708, at least one automated hazard handling routine 710, at least one detection 712, or at least one activation 714, at least one map 754, at least one flight path 756, at least one three-dimensional representation 758, at least one controlled descent 760, at least one broadcast 762, at least one maneuverability quality 764, at least one plan 766, at least one governmental constraint 768, at least one populated area 770, or at least one heat signature 772; claimed subject matter that, however, is not limited to any particular described embodiments, implementations, examples, etc.; preparing the at least one plan for the at least one flight path for the UFV based at least partially on one or more areas having at least one heat signature.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chukka by incorporating, applying and utilizing the above steps, technique and features as taught by Levien. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to automatically handle hazard routine activation for at least one machine, such as an unoccupied flying vehicle (UFV), by (i) detecting at least one motivation to activate at least one automated hazard handling routine of the UFV; or (ii) activating at least one automated hazard handling routine of the UFV based at least partially on at least one motivation (see the entire Levien document, particularly abstract).

As per claims 3, 13 and 23, Chukka further discloses through the invention generating a heat map corresponding to an area surrounding a target object (see the entire document, in particular in fig. 2-3, c4, lines 4-64, c15, lines 27-67).  
Chukka does not explicitly disclose or is missing heat map that includes a plurality of three-dimensional locations in a volumetric space around the target object, where each of the three-dimensional locations is mapped to a respective temperature value. 
However, Levien teaches through the invention (see the entire document), and in particular in fig. 9a, Para [0094-0095, 0010-0101], at least one unoccupied flying vehicle (UFV) that may prepare the at least one plan for the at least one flight path for the UFV based at least partially on one or more areas having at least one heat signature (e.g., a UAV that may make a flight control decision to steer away from an area that registers heat above a certain level or that registers heat greater than a threshold differential from surround heat levels as detectable via an onboard infrared sensor); an operation 910 that may be directed at least partially to wherein the activating the at least one automated hazard handling routine of the UFV based at least partially on the at least one motivation (of operation 804) includes consulting at least one map to adjust at least one flight path of the UFV;  an operation 912 that may be directed at least partially to wherein the consulting at least one map to adjust at least one flight path of the UFV (of operation 910) includes inspecting the at least one map to ascertain at least one three-dimensional representation of one or more hazards to adjust the at least one flight path of the UFV; claimed subject matter that however is not limited to any particular described embodiments, implementations, examples, etc.; at least one UFV that may consult at least one map to adjust at least one flight path of the UFV; consulting at least one map to adjust at least one flight path of the UFV (of operation 910) that includes inspecting the at least one map to ascertain at least one three-dimensional representation of one or more hazards to adjust the at least one flight path of the UFV.
The examiner finds that the above, in particular “inspecting the at least one map to ascertain at least one three-dimensional representation of one or more hazards to adjust the at least one flight path of the UFV” in the Levien reference, teaches on heat map that includes a plurality of three-dimensional 
Levien further teaches through the invention (see the entire document), and in particular in fig. 7d, Para [0070], claim 25, example but not limitation of schematic diagram 700D that may include at least one UFV 102, at least one motivation 708, at least one automated hazard handling routine 710, at least one detection 712, or at least one activation 714, at least one map 754, at least one flight path 756, at least one three-dimensional representation 758, at least one controlled descent 760, at least one broadcast 762, at least one maneuverability quality 764, at least one plan 766, at least one governmental constraint 768, at least one populated area 770, or at least one heat signature 772; claimed subject matter that, however, is not limited to any particular described embodiments, implementations, examples, etc.; preparing the at least one plan for the at least one flight path for the UFV based at least partially on one or more areas having at least one heat signature.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chukka by incorporating, applying and utilizing the above steps, technique and features as taught by Levien. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to automatically handle hazard routine activation for at least one machine, such as an unoccupied flying vehicle (UFV), by (i) detecting at least one motivation to activate at least one automated hazard handling routine of the UFV; or (ii) activating at least one automated hazard handling routine of the UFV based at least partially on at least one motivation (see the entire Levien document, particularly abstract).

As per claims 4, 14 and 24, Chukka does not explicitly disclose or is missing preventing navigation of the UAV to a position corresponding to a stored geospatial location based on the ambient temperature value corresponding to the stored geospatial location.
However, Levien teaches through the invention (see the entire document), and in particular in fig. 1, 7, Para [0033, 0040, 0045, 0050, 0068, 0075-0075], … activating at least one automated hazard handling routine 710 (e.g., at least one automatic approach to avoiding a hazard, at least one programmed 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chukka by incorporating, applying and utilizing the above steps, technique and features as taught by Levien. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to automatically handle hazard routine activation for at least one machine, such as an unoccupied flying vehicle (UFV), by (i) detecting at least one motivation to activate at least one automated hazard handling routine of the UFV; or (ii) activating at least one automated hazard handling routine of the UFV based at least partially on at least one motivation (see the entire Levien document, particularly abstract).

As per claims 5, 15 and 25, Chukka does not explicitly disclose through the invention, or is missing navigating the UAV according to the flight plan that comprises: navigating the UAV according to the flight plan in an auto-piloted mode, wherein the flight plan includes a plurality of waypoints; operations/method that further comprising: determining whether a particular waypoint in the flight plan coincides with an area of a predetermined temperature threshold; and removing the particular waypoint from the flight plan so that the UAV avoids the area. 
However, Levien teaches through the invention (see the entire document), and in particular in fig. 9a, Para [0094-0095, 0010-0101], at least one unoccupied flying vehicle (UFV) that may prepare the at least one map to ascertain at least one three-dimensional representation of one or more hazards to adjust the at least one flight path of the UFV; claimed subject matter that however is not limited to any particular described embodiments, implementations, examples, etc.; at least one UFV that may consult at least one map to adjust at least one flight path of the UFV; consulting at least one map to adjust at least one flight path of the UFV (of operation 910) that includes inspecting the at least one map to ascertain at least one three-dimensional representation of one or more hazards to adjust the at least one flight path of the UFV.
The examiner finds that the above, in particular “adjust at least one flight path of the UFV” in the Levien reference, teaches on step for removing or modifying particular waypoint(s) from flight plan of a UAV so that the UAV avoids hazardous area(s) in the instant application, because it is well known in the art that a flight plan or a flight path of a flying bode inherently includes a plurality of waypoints, and adjusting or modifying a flight plan or a flight path, due to certain reasons, inherently includes changing a flying trajectory, which can inherently be achieved by removal  or exclusion of some waypoints in which the flying body might be affected by the certain reasons.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chukka by incorporating, applying and utilizing the above steps, technique and features as taught by Levien. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to automatically handle hazard routine activation for at least one machine, such as an unoccupied flying vehicle (UFV), by (i) detecting at least one 

As per claims 6, 16 and 26, Chukka does not explicitly disclose through the invention, or is missing determining a contingency event; and conducting a contingency maneuver by the UAV in response to the determined contingency event, wherein the contingency event is the detection of an ambient temperature above a threshold temperature value. 
However, Levien teaches through the invention (see the entire document), and in particular in fig. 9a, Para [0094-0095, 0010-0101], at least one unoccupied flying vehicle (UFV) that may prepare the at least one plan for the at least one flight path for the UFV based at least partially on one or more areas having at least one heat signature (e.g., a UAV that may make a flight control decision to steer away from an area that registers heat above a certain level or that registers heat greater than a threshold differential from surround heat levels as detectable via an onboard infrared sensor); an operation 910 that may be directed at least partially to wherein the activating the at least one automated hazard handling routine of the UFV based at least partially on the at least one motivation (of operation 804) includes consulting at least one map to adjust at least one flight path of the UFV;  an operation 912 that may be directed at least partially to wherein the consulting at least one map to adjust at least one flight path of the UFV (of operation 910) includes inspecting the at least one map to ascertain at least one three-dimensional representation of one or more hazards to adjust the at least one flight path of the UFV; claimed subject matter that however is not limited to any particular described embodiments, implementations, examples, etc.; at least one UFV that may consult at least one map to adjust at least one flight path of the UFV; consulting at least one map to adjust at least one flight path of the UFV (of operation 910) that includes inspecting the at least one map to ascertain at least one three-dimensional representation of one or more hazards to adjust the at least one flight path of the UFV.
The examiner finds that the above, in particular “adjusting at least one flight path of the UFV” in the Levien reference, teaches on step for conducting a contingency maneuver by UAV in response to 
 It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chukka by incorporating, applying and utilizing the above steps, technique and features as taught by Levien. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to automatically handle hazard routine activation for at least one machine, such as an unoccupied flying vehicle (UFV), by (i) detecting at least one motivation to activate at least one automated hazard handling routine of the UFV; or (ii) activating at least one automated hazard handling routine of the UFV based at least partially on at least one motivation (see the entire Levien document, particularly abstract).

As per claims 7, 17 and 27, Chukka further discloses through the invention (see the entire document) navigating the UAV according to the flight plan that comprises: navigating the UAV according to the flight plan in an auto-piloted mode, wherein the flight plan includes a plurality of waypoints associated with an inspection of a structure (see the entire document, in particular in fig. 2-3, c2, lines 32-51 – teaching use of an unmanned aerial vehicle ( UAV), commonly referred to as a drone, to inspect remote cell sites and collect detailed heat data that indicates an amount of heat emitted (e.g., temperature) by one or more components of a cell tower at the remote cell site; the detailed heat data that may be analyzed to detect impaired function of cell tower components such as an antenna, a radio, and/or a connector, also known as a jumper, located on or within the cell tower; antennae, radios, and cable connectors that may be placed at or near the peak of a cell tower; antennae generally located at or near the peak or other highest point of a cell tower structure; accordingly, a UAV that may be directed to fly around the cell tower, including the peak, in order to detect and collect detailed heat information; the UAV that may easily pilot itself around the peak of the cell tower to collect detailed heat data; in fig. 2-3, c4, lines 4-64 – teaching computer-readable storage media that provides for a method that includes initiating inspection of a cell site by sending instructions for an unmanned aerial vehicle to collect real-time heat signature information that indicates an amount of heat emitted at the cell site; in claim 7 – teaching performing a method for detecting cell site 
Chukka does not explicitly disclose through the invention, or is missing dynamically adjusting the flight plan to avoid areas of high heat indicated the plurality of temperature values and respective geospatial locations that comprises: adjusting the flight plan to navigate the UAV to a location in a direction away from the structure until the ambient temperature is within an allowable temperature range. 
However, Levien teaches through the invention (see the entire document), and in particular in fig. 9a, Para [0094-0095, 0010-0101], at least one unoccupied flying vehicle (UFV) that may prepare the at least one plan for the at least one flight path for the UFV based at least partially on one or more areas having at least one heat signature (e.g., a UAV that may make a flight control decision to steer away from an area that registers heat above a certain level or that registers heat greater than a threshold differential from surround heat levels as detectable via an onboard infrared sensor); an operation 910 that may be directed at least partially to wherein the activating the at least one automated hazard handling routine of the UFV based at least partially on the at least one motivation (of operation 804) includes consulting at least one map to adjust at least one flight path of the UFV;  an operation 912 that may be directed at least partially to wherein the consulting at least one map to adjust at least one flight path of the UFV (of operation 910) includes inspecting the at least one map to ascertain at least one three-dimensional representation of one or more hazards to adjust the at least one flight path of the UFV; claimed subject matter that however is not limited to any particular described embodiments, implementations, examples, etc.; at least one UFV that may consult at least one map to adjust at least one flight path of the UFV; consulting at least one map to adjust at least one flight path of the UFV (of operation 910) that includes inspecting the at least one map to ascertain at least one three-dimensional representation of one or more hazards to adjust the at least one flight path of the UFV.
Levien further teaches through the invention (see the entire document), and in particular in fig. 7d, Para [0070], claim 25, example but not limitation of schematic diagram 700D that may include at at least one heat signature 772; claimed subject matter that, however, is not limited to any particular described embodiments, implementations, examples, etc.; preparing the at least one plan for the at least one flight path for the UFV based at least partially on one or more areas having at least one heat signature.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chukka by incorporating, applying and utilizing the above steps, technique and features as taught by Levien. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to automatically handle hazard routine activation for at least one machine, such as an unoccupied flying vehicle (UFV), by (i) detecting at least one motivation to activate at least one automated hazard handling routine of the UFV; or (ii) activating at least one automated hazard handling routine of the UFV based at least partially on at least one motivation (see the entire Levien document, particularly abstract).

As per claims 9, 19 and 29, Chukka does not explicitly disclose through the invention, or is missing periodically monitoring the temperature of one or more internal components of the UAV, wherein, if the temperature reaches a threshold value, dynamically adjusting the flight plan to avoid areas of high heat indicated the plurality of temperature values and respective geospatial locations that comprises: automatically navigating the UAV to a location where the internal component temperature begins to reduce in temperature. 
However, Levien teaches through the invention (see the entire document), and in particular in Para [0101], at least one UFV that may prepare the at least one plan for the at least one flight path for the UFV based at least partially on one or more areas having at least one heat signature (e.g., a UAV may make a flight control decision to steer away from an area that registers heat above a certain level or that 
The examiner finds that the above, and in particular “steering away from an area that registers heat above a certain level or that registers heat greater than a threshold differential from surround heat levels“ the Levien reference teaches on step for periodically monitoring temperature of one or more internal components of UAV, and step for automatically navigating UAV to a location where the internal component temperature begins to reduce in temperature, if the temperature reaches a threshold value in the instant application.
Additionally, the Examiner finds that it is well known in art that a UAV inherently has various internal components that get overheated if or when the UAV gets overheated.
Levien further teaches through the invention (see the entire document), and in particular in fig. 9a, Para [0094-0095, 0010-0101], at least one unoccupied flying vehicle (UFV) that may prepare the at least one plan for the at least one flight path for the UFV based at least partially on one or more areas having at least one heat signature (e.g., a UAV that may make a flight control decision to steer away from an area that registers heat above a certain level or that registers heat greater than a threshold differential from surround heat levels as detectable via an onboard infrared sensor); an operation 910 that may be directed at least partially to wherein the activating the at least one automated hazard handling routine of the UFV based at least partially on the at least one motivation (of operation 804) includes consulting at least one map to adjust at least one flight path of the UFV;  an operation 912 that may be directed at least partially to wherein the consulting at least one map to adjust at least one flight path of the UFV (of operation 910) includes inspecting the at least one map to ascertain at least one three-dimensional representation of one or more hazards to adjust the at least one flight path of the UFV; claimed subject matter that however is not limited to any particular described embodiments, implementations, examples, etc.; at least one UFV that may consult at least one map to adjust at least one flight path of the UFV; consulting at least one map to adjust at least one flight path of the UFV (of operation 910) that includes inspecting the at least one map to ascertain at least one three-dimensional representation of one or more hazards to adjust the at least one flight path of the UFV.
teaches on areas of high heat values as indicated in the heat map, meaning “respective geospatial locations,” along with “navigating the UAV according to the adjusted flight plan, in response to adjusting the flight plan” in the instant application.
Levien further teaches through the invention (see the entire document), and in particular in fig. 7d, Para [0070], claim 25, example but not limitation of schematic diagram 700D that may include at least one UFV 102, at least one motivation 708, at least one automated hazard handling routine 710, at least one detection 712, or at least one activation 714, at least one map 754, at least one flight path 756, at least one three-dimensional representation 758, at least one controlled descent 760, at least one broadcast 762, at least one maneuverability quality 764, at least one plan 766, at least one governmental constraint 768, at least one populated area 770, or at least one heat signature 772; claimed subject matter that, however, is not limited to any particular described embodiments, implementations, examples, etc.; preparing the at least one plan for the at least one flight path for the UFV based at least partially on one or more areas having at least one heat signature.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chukka by incorporating, applying and utilizing the above steps, technique and features as taught by Levien. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to automatically handle hazard routine activation for at least one machine, such as an unoccupied flying vehicle (UFV), by (i) detecting at least one motivation to activate at least one automated hazard handling routine of the UFV; or (ii) activating at least one automated hazard handling routine of the UFV based at least partially on at least one motivation (see the entire Levien document, particularly abstract).

As per claims 10, 20 and 30, Chukka further discloses through the invention navigating the UAV around a structure based on the flight plan, and while navigating around the structure, obtaining by the UAV sensor data describing the structure  (see the entire document, in particular in fig. 2-3, c2, lines 32-51 – 
Chukka does not explicitly disclose or is missing flight plan based at least in part on a safe stand-off distance from the structure to avoid heat damage to UAV. 
However, Levien teaches through the invention (see the entire document), and in particular in Para [0101], at least one UFV that may prepare the at least one plan for the at least one flight path for the UFV based at least partially on one or more areas having at least one heat signature (e.g., a UAV may make a flight control decision to steer away from an area that registers heat above a certain level or that registers heat greater than a threshold differential from surround heat levels as detectable via an onboard infrared sensor).
The examiner finds that the above, and in particular “steering away from an area that registers heat above a certain level or that registers heat greater than a threshold differential from surround heat levels“ teaches on a safe stand-off distance from the structure to avoid heat damage to UAV in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chukka by incorporating, applying and utilizing the above steps, technique and features as taught by Levien. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to automatically handle hazard routine activation for at least one machine, such as an unoccupied flying vehicle (UFV), by (i) detecting at least one motivation to activate at least one automated hazard handling routine of the UFV; or (ii) activating at least one automated hazard handling routine of the UFV based at least partially on at least one motivation (see the entire Levien document, abstract).

3.	Claims 8, 18 and 28 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chukka and Levien, further in view of Jourdan (Pub. No.: US 2016/0304198A).
As per claims 8, 18 and 28, Chukka does not explicitly disclose or is missing navigating the UAV according to the flight plan that comprises: navigating the UAV according to the flight plan in an auto-piloted mode, wherein the flight plan includes a plurality of waypoints associated with an inspection of a structure; operations that further comprising: determining using an ambient light sensor that light ambient to the UAV is below a threshold level; and causing the UAV to move to the next waypoint if the ambient light is below the threshold level. 
However, Levien teaches through the invention (see the entire document), and in particular in fig. 9a, Para [0094-0095, 0010-0101], at least one unoccupied flying vehicle (UFV) that may prepare the at least one plan for the at least one flight path for the UFV based at least partially on one or more areas having at least one heat signature (e.g., a UAV that may make a flight control decision to steer away from an area that registers heat above a certain level or that registers heat greater than a threshold differential from surround heat levels as detectable via an onboard infrared sensor); an operation 910 that may be directed at least partially to wherein the activating the at least one automated hazard handling routine of the UFV based at least partially on the at least one motivation (of operation 804) includes consulting at 
The examiner finds that the above, in particular “at least one map to ascertain at least one three-dimensional representation of one or more hazards” and “consulting at least one map to adjust at least one flight path of the UFV,” in the Levien reference, teaches on areas of high heat values as indicated in the heat map, meaning “respective geospatial locations,” along with “navigating the UAV according to the adjusted flight plan, in response to adjusting the flight plan” in the instant application.
Levien further teaches through the invention (see the entire document), and in particular in fig. 7d, Para [0070], claim 25, example but not limitation of schematic diagram 700D that may include at least one UFV 102, at least one motivation 708, at least one automated hazard handling routine 710, at least one detection 712, or at least one activation 714, at least one map 754, at least one flight path 756, at least one three-dimensional representation 758, at least one controlled descent 760, at least one broadcast 762, at least one maneuverability quality 764, at least one plan 766, at least one governmental constraint 768, at least one populated area 770, or at least one heat signature 772; claimed subject matter that, however, is not limited to any particular described embodiments, implementations, examples, etc.; preparing the at least one plan for the at least one flight path for the UFV based at least partially on one or more areas having at least one heat signature.
Jourdan, in turn, teaches through the invention (see the entire document), and in particular in Para [0090], system that provides small UAVs with the accuracy and bandwidth necessary to tightly follow in the footsteps of its user while (1) being robust to aggressive relative motion and environmental disturbances and (2) avoiding obstacles; key benefits of their approach compared to current state-of-the-
The examiner finds that the above in the Jourdan reference teaches on a UAV that does not change its flight plan and continues to move from one waypoint to next waypoint in its flight plan if ambient light is below threshold level, similar to how it is discussed in Para [0091] in the instant application as published and/or in Para [0090] in the instant application as originally filed.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chukka by incorporating, applying and utilizing the above steps, technique and features as taught by Levien. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to automatically handle hazard routine activation for at least one machine, such as an unoccupied flying vehicle (UFV), by (i) detecting at least one motivation to activate at least one automated hazard handling routine of the UFV; or (ii) activating at least one automated hazard handling routine of the UFV based at least partially on at least one motivation (see the entire Levien document, particularly abstract); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Jourdan. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide reliable, high-accuracy relative navigation for small UAVs; to enable small UAVs to autonomously follow mobile users at close range, regardless of the operating and environmental conditions (urban, mountainous, day/night/weather, GPS (un-)availability, LOS/NLOS); to take advantage of the mobility of the UAV, multiple sensors, and advanced fusion and control algorithms to accurately resolve and control the position of the UAV relative to the user; to provide a reliable approach to obstacle avoidance that is suitable for small UAVs, suitable to most small UAS currently available (see the entire Jourdan document, particularly Para [0009]).

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection in the current Office Action. 
Although, the Applicant has amended claims by amending and/or revising some or certain limitations/features into recently amended independent/dependent claims (by rolling some or certain limitations/features from amended dependent claims into recently amended independent claims), along with re-phrasing or modifying some verbiage and claim language, the Examiner finds that scope of the claims has not changed, as well as a number of the same previously cited prior art references, which has resulted in providing of the new ground(s) of rejection (e.g., if independent claims 1, 11 and 21 were rejected under 35 U.S.C. 103 as being unpatentable over Chukka (US Pat. No.: 9439092B1) in the previous office action, now independent claims 1, 11 and 21 and their dependent claims 2-7, 9-10, 12-17, 19-20, 22-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chukka (US Pat. No.: 9439092B1) in view of Levien (Pub. No.: US 2014/0303884A) in the instant office action; if dependent claims 8, 18 and 28 were rejected under 35 U.S.C. 103 as being unpatentable over Chukka in view of Levien, and further in view of Jourdan (Pub. No.: US 2016/0304198A), now dependent claims 8, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chukka and Levien, further in view of Jourdan (Pub. No.: US 2016/0304198A). Hence, Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Therefore, it is believed that the rejection should be maintained.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662